Additional Opinion on Rehearing. Per Curiam. A petition for rehearing has been filed in this case and substantially the same questions passed upon in the opinion handed down are again argued. We affirm our opinion as to the questions therein passed upon and a rehearing is denied. Since the filing of the petition for a rehearing, we have conferred with counsel and suggested to them a consideration of the question whether or not the probate court had jurisdiction. Briefs have since been filed on that subject by both parties and we have reached the conclusion that in such a case the probate court is without jurisdiction. The petition charged and the probate court found that the respondent, Williams, was the agent and confidential adviser of the deceased and that he had received in the lifetime of the deceased certain amounts of money and certain personal property as trustee for her, and that he was liable upon an accountihg .to the estate in the sum of $34,279.20. As to the charge in the petition that the respondent had title to certain real estate which belonged to the deceased, the probate court found that although the respondent had induced the deceased to convey to him the real estate, nevertheless, it in fact belonged to her, but decreed that the probate court had no jurisdiction to enter any order or decree affecting that real estate. The situation here is dissimilar to that in Gulzow v. Fillwock, 205 Ill. App. 366, wherein we held that where the representative of an estate had property belonging to the estate and which was claimed by her individually, the probate court had authority to determine the ownership of the property. Nor is the instant case similar to the decision of this court in Tarjan v. Revesz, 218 Ill. App. 449, in which case the personal property involved was admitted to belong to the estate and the title to the property to have actually passed to the administrator. In the instant case, • the contest is between the representative of the estate and a third person, concerning an alleged trust situation which gave rise to an indebtedness to the estate. Such a controversy is not within the jurisdiction of the probate court. Gulzow v. Fillwock, supra; Tarjan v. Revesz, supra; Moore v. Brandenburg, 248 Ill. 232; Dinsmoor v. Bressler, 164 Ill. 211; Martin v. Martin, 170 Ill. 18; Rone v. Robinson, 188 Ill. App. 438; Hays v. State Bank of Saybrook, 202 Ill. App. 535. Inasmuch, therefore, as the filing of the petition conferred no jurisdiction on the probate court to try the matters involved, it follows, in the language of the court in the Hays case, supra, “Whenever the want of jurisdiction is discovered, courts will proceed no further with the litigation. ’ ’ Since the probate court was without jurisdiction, it is unnecessary to remand the cause, and the order heretofore entered by this court reversing and remanding the cause will, therefore, be set aside and an order entered reversing the judgments of the circuit and probate courts. Judgments reversed.